Citation Nr: 0117981	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  94-48 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision by 
the Chicago, Illinois RO which, in pertinent part, denied 
entitlement to service connection for PTSD.  

Hearings on appeal have been held in February 1995, before an 
RO hearing officer, and in February 1998, before the 
undersigned Board Member in Washington, D.C.  Transcripts of 
those hearing are of record.  

In May 1998 and August 2000, this matter was remanded to the 
RO for additional development.  


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The evidence of record shows 
that the veteran has been diagnosed as having PTSD.  His 
service personnel records show that he served in Vietnam from 
May 1970 to April 1971 with the 507th Engineer Detachment.  
He has made various allegations of service stressors, to 
include coming under mortar and sniper attacks while serving 
with his unit.  He also stated that he was subject to 
multiple stressful experiences when he volunteered as a 
minister in a military hospital and aboard an ambulance.

In its August 2000 remand, the Board noted that the evidence 
of record did not clearly establish that the veteran engaged 
in combat with the enemy in service and that official records 
had not, to date, corroborated the occurrence of any of the 
veteran's claimed stressful in-service experiences.  The 
Board did conclude, however, that statements from fellow 
servicemen and photographs submitted by the veteran 
established that he volunteered to counsel injured servicemen 
and civilian victims at a hospital and rode in an ambulance 
and assisted in caring for wounded servicemen and civilians 
during his period of service in Vietnam.

The Board noted that, in addition to verification of an in-
service stressor, service connection for PTSD also requires a 
current diagnosis of PTSD, and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  The Board found that the evidence of 
record did not sufficiently resolve the question of whether 
the veteran currently has PTSD as a result of his verified 
in-service stressful experiences.  The Board instructed the 
RO to schedule the veteran for a VA psychiatric examination.  
The VA psychiatrist was to provide an opinion as to whether 
it is at least as likely as not that the veteran's PTSD is a 
result of the verified in-service experiences (i.e., the 
counseling of injured servicemen and civilian victims at a 
hospital and riding in an ambulance and assisting in caring 
for wounded servicemen and civilians).  Thereafter, if the VA 
psychiatrist determined that the corroborated stressors were 
not sufficient to support a diagnosis of PTSD, additional 
development to verify the veteran's claimed in-service 
stressors through official means was to be completed.  
Specifically, the RO was directed to contact the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center) and request copies of the Operational 
Report-Lessons Learned from November 1970 to April 1971 to 
attempt to verify the veteran's claims of frequent mortar and 
rocket attacks.  If any additional in-service stressful 
experience(s) is/are verified, the RO was to obtain a 
supplemental psychiatric opinion on the question of whether 
all of the veteran's verified in-service stressful 
experiences are sufficient to support a diagnosis of PTSD.

In September 2000, the veteran underwent a VA PTSD 
examination for purposes of this appeal.  The examination 
report contains a diagnosis of chronic PTSD; the examiner 
stated that it was not likely that the veteran's PTSD was a 
result of his counseling of injured servicemen and civilian 
victims at a hospital and riding in an ambulance and 
assisting in caring for wounded servicemen and civilians.  
However, the evidence of record does not indicate that the RO 
attempted to obtain copies of the Operational Report-Lessons 
Learned from November 1970 to April 1971 in an effort to 
verify the veteran's claims of frequent mortar and rocket 
attacks.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  

The Board regrets any further delay in this case.  However, 
in view of the RO's failure to follow the Board's prior 
directives, pursuant to Stegall, additional development of 
the record is required prior to appellate disposition.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of the matter on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which, among other 
things, eliminates the well grounded claim requirement and 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  Hence, in addition to the requested 
development, the RO should undertake any other notification 
or development action deemed warranted under the Act before 
considering the claim for service connection on the merits.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should contact the Unit 
Records Center and request copies of the 
Operational Report-Lessons Learned from 
November 1970 to April 1971 (to attempt 
to verify the veteran's claims of 
frequent mortar and rocket attacks.  The 
RO should undertake follow-up efforts to 
obtain these records, as needed.

If the requested records are obtained, 
the RO should proceed with the 
development requested in paragraph 2.
If the RO receives documented information 
that the requested records no longer 
exist, or are unavailable, that fact 
should clearly be documented in the 
claims file and the veteran and his 
representative so notified; the RO should 
the RO should skip the development 
requested in paragraph 2, and proceed 
with paragraph 3.

2.  The RO should review the Operational 
Report - Lessons Learned from the period 
ending from November 1970 to April 1971, 
and determine whether the occurrence of 
any claimed in-service stressful 
experience(s) (specifically, mortar and 
rocket attack) claimed by the veteran 
is/are verified.  

If any additional in-service stressful 
experience(s) is/are verified, the RO 
should obtain a supplemental VA 
psychiatric opinion on the question of 
whether all of the veteran's verified in-
service stressful experiences are 
sufficient to support a diagnosis of 
PTSD.  If no additional in-service 
stressful experience(s) is/are verified, 
then the RO may proceed to paragraph 3.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing (as 
appropriate), and after undertaking any 
indicated additional notification and/or 
development action, the RO should 
adjudicate the veteran's claim for 
service connection for PTSD on the basis 
of all pertinent evidence of record, and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case and 
be given the appropriate time period to 
respond before this case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




